       Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 1 of 53




 1   TIFFANY & BOSCO, P.A.
     Richard G. Himelrick, State Bar No. 004738
 2   Seventh Floor Camelback Esplanade II
     2525 East Camelback Road
 3   Phoenix, Arizona 85016
     Telephone: (602) 255-6000
 4   Email: rgh@tblaw.com
     Liaison Counsel for Plaintiff
 5
     THE ROSEN LAW FIRM, P.A.
 6   Phillip Kim
     275 Madison Avenue, 34th Floor
 7   New York, NY 10016
     Telephone: (212) 686-1060
 8   Email: pkim@rosenlegal.com

 9   THE BROWN LAW FIRM, P.C.
     Timothy W. Brown
10   240 Townsend Square
     Oyster Bay, New York 11771
11   Telephone: (516) 922-5427
     Email: tbrown@thebrownlawfirm.net
12   Counsel for Plaintiff

13                             UNITED STATES DISTRICT COURT
14
                                   DISTRICT OF ARIZONA
15
     Mark Kistenmacher, derivatively on behalf    Case No.
16   of Microchip Technology Incorporated,
17                                                VERIFIED SHAREHOLDER
                  Plaintiff,                      DERIVATIVE COMPLAINT
18
           v.                                     (DEMAND FOR JURY TRIAL)
19
     Stephen Sanghi; Ganesh Moorthy; James
20   Eric Bjornholt; Matthew W. Chapman;
21   L.B. Day; Esther L. Johnson; and Wade F.
     Meyercord,
22
                  Defendants,
23

24         and

25   Microchip Technology Incorporated,
26
                  Nominal Defendant.
27

28
       Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 2 of 53




 1                                      INTRODUCTION
 2          Plaintiff Mark Kistenmacher (“Plaintiff”), by his undersigned attorneys,
 3   derivatively and on behalf of Nominal Defendant Microchip Technology Incorporated.
 4   (“Microchip” or the “Company”), files this Verified Shareholder Derivative Complaint
 5   against Individual Defendants Stephen Sanghi, Ganesh Moorthy, James Eric Bjornholt,
 6   Matthew W. Chapman, L.B. Day, Esther L. Johnson, and Wade F. Meyercord
 7   (collectively, the “Individual Defendants” and together with Microchip, the
 8   “Defendants”) for breaches of their fiduciary duties as directors and/or officers of
 9   Microchip, unjust enrichment, and violations of Section 14(a) of the Securities
10   Exchange Act of 1934 (the “Exchange Act”). As for his complaint against the
11   Individual Defendants, Plaintiff alleges the following based upon personal knowledge
12   as to himself and his own acts, and information and belief as to all other matters, based
13   upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys,
14   which included, among other things, a review of the Defendants’ public documents,
15   conference calls and announcements made by Defendants, United States Securities and
16   Exchange Commission (“SEC”) filings, wire and press releases published by and
17   regarding Microchip, legal filings, news reports, securities analysts’ reports and
18   advisories about the Company, and information readily obtainable on the Internet.
19   Plaintiff believes that substantial evidentiary support will exist for the allegations set
20   forth herein after a reasonable opportunity for discovery.
21                               NATURE OF THE ACTION
22          1.     This is a shareholder derivative action that seeks to remedy wrongdoing
23   committed by Microchip’s directors and officers from March 1, 2018 through the
24   present (the “Relevant Period”).
25          2.     Microchip develops, manufactures, and sells semiconductor products for
26   various embedded control applications.
27          3.     After markets closed on March 1, 2018, Microchip announced the
28   signing of a definitive agreement to acquire Microsemi Corp. (“Microsemi”), a
                                                 2
         Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 3 of 53




 1   designer and manufacturer of semiconductors. That press release asserted that
 2   “[f]ollowing the closing, the transaction is expected to be immediately accretive to
 3   Microchip’s non-GAAP earnings per share.”1
 4          4.     The price per share of Microchip common stock reacted favorably to the
 5   announcement, closing at $91.29 on March 2, 2018, an increase of $2.27, or 2.5%
 6   from their closing price on March 1, 2018.
 7          5.     The price per share of Microchip common stock continued to increase
 8   over the following six trading sessions closing at a March 2018 high of $100.24 on
 9   March 12, 2018, and closing higher than the previous trading day’s close on all but one
10   day between March 1 and March 12, 2018.
11          6.     In the two weeks following the announcement of the Microsemi
12   transaction, and while the price of Microchip common stock was artificially inflated
13   due to the false and misleading statements about the Microsemi transaction alleged
14   herein, all five of the Company’s directors sold Microchip shares on inside
15   information, receiving an aggregate benefit of over $3.7 million.
16          7.     On May 29, 2018, the Company announced that it had completed the
17   acquisition of Microsemi at a price of $68.78 per share, paid in cash.
18          8.     After markets closed on August 9, 2018, the Company issued a press
19   release announcing its financial results for the quarter ended June 30, 2018, and held a
20   conference call to discuss that quarter’s earnings on the same day. During the earnings
21   call, the Company revealed that, for approximately a year prior to its acquisition of
22   Microsemi, Microsemi had engaged in aggressive practices aimed at increasing
23

24   1
       According to securedocs.com, “an accretive acquisition adds value to the acquiring
25   company’s earnings is usually because the target company, perhaps a smaller entity,
     will have higher earnings per share as compared to the acquiring company. As a result,
26   when the lower and higher earnings per share are combined, the final earnings per
27   share should be higher, provided that the cost to purchase the entity was low enough to
     create this net gain.” Tara Naughter, What is an Accretive Acquisition?, Securedocs
28   (Nov. 14, 2017), https://www.securedocs.com/blog/what-is-an-accretive-acquisition.
                                                  3
       Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 4 of 53




 1   revenue by incentivizing customers and distributors to accept more product than they
 2   were able to sell through (a practice sometimes known as “channel stuffing”).
 3   Microsemi’s aggressive sales practices allegedly went undetected during the due
 4   diligence process.
 5            9.    Microsemi’s sales practices had a negative impact on revenue for the
 6   quarter ended June 30, 2018, and was projected by the Individual Defendants to have a
 7   negative impact on the Company’s revenue for the balance of calendar year 2018.
 8            10.   On this news, price per share of Microchip stock declined from a close of
 9   $98.08 per share on August 9, 2018 to close at $87.41 per share on August 10, 2018 --
10   a drop of 10.9%, or $10.67.
11            11.   During the Relevant Period, the investing public was under a false
12   impression of the Company’s business, operations, and financial success.
13            12.   During the Relevant Period, the Individual Defendants, in breach of their
14   fiduciary duties owed to Microchip, willfully or recklessly made and/or caused the
15   Company to make false and/or misleading statements. Specifically, the Individual
16   Defendants willfully or recklessly made and/or caused the Company to make false and
17   misleading statements and omissions of material fact that failed to disclose that: (1)
18   Microchip had not conducted adequate due diligence in connection with the Microsemi
19   acquisition, or recklessly disregarded information obtained from Microsemi, and thus
20   lacked a reasonable basis to assert that such acquisition would be “immediately
21   accretive”; (2) the Company lacked fundamental knowledge of Microsemi’s business
22   operations and prospects at the time of the acquisition, including the amount of
23   inventory in the channel, or its spending on promotions and executive perks; (3) the
24   Company failed to maintain internal controls; and (4) due to the foregoing,
25   Defendants’ statements regarding the Company’s business, operations, and prospects
26   were materially false, misleading, and lacked a reasonable basis in fact at all relevant
27   times.
28
                                                 4
       Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 5 of 53




 1          13.    The Individual Defendants failed to correct and/or caused the Company
 2   to fail to correct these false and misleading statements and omissions of material fact,
 3   rendering them personally liable to the Company for breaching their fiduciary duties.
 4          14.    Additionally, in breach of their fiduciary duties, the Individual
 5   Defendants willfully or recklessly caused the Company to fail to maintain internal
 6   controls.
 7          15.    Furthermore, during the period when the Company’s stock price was
 8   artificially inflated due to the false and misleading statements discussed herein, six of
 9   Individual Defendants engaged in lucrative insider sales, netting proceeds of
10   approximately $4 million.
11          16.    The Individual Defendants’ breaches of fiduciary duty and other
12   misconduct have subjected the Company and its Chairman and Chief Executive
13   Officer (“CEO”) and its President and Chief Operating Officer (“COO”) to a
14   consolidated federal securities fraud class action lawsuit pending in this District (the
15   “Securities Class Action”), the Company, its Chairman and CEO, its President and
16   COO, its Chief Financial Officer (“CFO”) and Vice President, and its Vice President,
17   Worldwide Sales & Applications to a suit alleging claims for slander, libel, trade libel,
18   and unfair competition under California law brought by former executives of
19   Microsemi pending in the United States District Court for the Central District of
20   California (the “Slander Action”) and the need to undertake internal investigations,
21   losses from the waste of corporate assets, and losses due to the unjust enrichment of
22   Individual Defendants who were improperly over-compensated by the Company and
23   who received proceeds of insider sales, and is costing the Company millions of dollars.
24          17.    The Company has been substantially damaged as a result of the
25   Individual Defendants’ knowing or highly reckless breaches of fiduciary duty and
26   other misconduct.
27          18.    In light of the breaches of fiduciary duty engaged in by the Individual
28   Defendants, most of whom are the Company’s current directors, of the collective
                                                5
       Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 6 of 53




 1   engagement in fraud and misconduct by the Company’s directors, of the substantial
 2   likelihood of the directors’ liability in this derivative action, and of their not being
 3   disinterested and/or independent directors, a majority of the Board cannot consider a
 4   demand to commence litigation against themselves on behalf of the Company with the
 5   requisite level of disinterestedness and independence.
 6                               JURISDICTION AND VENUE
 7          19.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
 8   because Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange
 9   Act, 15 U.S.C. § 78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-
10   9, and raise a federal question pertaining to the claims made in the Securities Class
11   Action based on violations of the Securities Act of 1933 (“Securities Act”) and the
12   Exchange Act.
13          20.    This Court has supplemental jurisdiction over Plaintiff’s state law claims
14   pursuant to 28 U.S.C. § 1367(a).
15          21.    Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332.
16   Plaintiff and Individual Defendants are citizens of different states and the amount in
17   controversy exceeds the sum or value of $75,000, exclusive of interest and costs.
18          22.    This derivative action is not a collusive action to confer jurisdiction on a
19   court of the United States that it would not otherwise have.
20          23.    Venue is proper in this District because Microchip is headquartered in
21   this District. In addition, a substantial portion of the transactions and wrongs
22   complained of herein occurred in this District, the Defendants have conducted business
23   in this District, and Defendants’ actions have had an effect in this District.
24                                           PARTIES
25          Plaintiff
26          24.    Plaintiff is a current shareholder of Microchip. Plaintiff has continuously
27   held Microchip common stock at all relevant times. Plaintiff is a citizen of the State of
28   New Jersey.
                                                  6
         Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 7 of 53




 1          Nominal Defendant Microchip
 2          25.   Microchip is a Delaware corporation with its principal executive offices
 3   at 2355 W. Chandler Blvd., Chandler, Arizona 85224-6199. Microchip’s shares trade
 4   on the NASDAQ under the ticker symbol “MCHP.”
 5          Defendant Sanghi
 6          26.   Defendant Stephen Sanghi, Jr. (“Sanghi”) founded Microchip, has served
 7   as a director since 1990, as the Company’s CEO since 1991, and as Chairman of the
 8   Board since 1993. He previously served as the Company’s President from 1990 to
 9   2016. According to the Company’s Schedule 14A filed with the SEC on July 12, 2018
10   (the “2018 Proxy Statement”), as of May 20, 2018, Defendant Sanghi beneficially
11   owned 4,601,880 shares of the Company’s common stock, representing 1.96% of all
12   outstanding stock as of that date.2 Given that the price per share of the Company’s
13   common stock at the open of trading on Monday, May 21, 2018 was $93.92, Sanghi
14   owned over $432.2 million worth of Microchip stock.
15          27.   For the fiscal year ended March 31, 2018, Defendant Sanghi received
16   $7,893,460 in compensation from the Company. This included $740,042 in salary,
17   $48,012 in bonus, $4,464,406 in stock awards, $2,632,141 in non-equity incentive plan
18   compensation, and $8,859 in all other compensation.
19          28.   During the period of time when the Company materially misstated
20   information to keep the stock price inflated, and before the scheme was exposed,
21   Defendant Sanghi made no purchases of Company stock, and sold 20,124 shares of
22   Company stock on March 6, 2018 at $94.80 per share, from which he benefited in the
23   amount of approximately $1,907,755. His insider sale made with knowledge of
24

25
     2
       Includes 1,648,944 shares held of record by The Sanghi Trust (the “Sanghi Trust”)
26   and 2,952,936 shares held of record by The Sanghi Family Limited Partnership (the
27   “Family Limited Partnership”). Defendant Sanghi and Maria T. Sanghi are the sole
     trustees of the Sanghi Trust. The Sanghi Trust is the sole member of the Sanghi LLC
28   which is the sole general partner of the Family Limited Partnership.
                                              7
          Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 8 of 53




 1   material non-public information before the material misstatements and omissions were
 2   exposed demonstrates his motive in facilitating and participating in the scheme.
 3            29.    The Company’s 2018 Proxy Statement stated the following about
 4   Defendant Sanghi:
 5
              Steve Sanghi3 has served as Chief Executive Officer since October 1991,
 6            and as Chairman of the Board since October 1993. He served as
 7            President from August 1990 to February 2016 and has served as a
              director since August 1990. In November 2016, Mr. Sanghi joined the
 8            Board of Directors of Myomo, Inc., a publicly traded commercial stage
              medical robotics company that offers expanded mobility for those
 9
              suffering from neurological disorders and upper-limb paralysis. In
10            February 2018, Mr. Sanghi joined the Board of Directors of Mellanox
              Technologies Ltd., a publicly traded supplier of end-to-end Ethernet and
11            InfiniBand intelligent interconnect solutions and services for servers,
12            storage, and hyper-converged infrastructure.

13            30.    Defendant Sanghi is a citizen of the State of Arizona.
14            Defendant Moorthy
15            31.    Defendant Ganesh Moorthy (“Moorthy”) has served as the Company’s
16   COO since 2009, and as the Company’s President since 2016. According to the 2018
17   Proxy Statement, as of May 20, 2018, Defendant Moorthy beneficially owned 234,193
18   shares of the Company’s common stock.4 Given that the price per share of the
19   Company’s common stock at the open of trading on Monday, May 21, 2018 was
20   $93.92, Moorthy owned approximately $22 million worth of Microchip stock.
21            32.    For the fiscal year ended March 31, 2018, Defendant Moorthy received
22   $3,292,308 in compensation from the Company. This included $412,713 in salary,
23   $28,523 in bonus, $2,252,329 in stock awards, $589,160 in non-equity incentive plan
24   compensation, and $9,583 in all other compensation.
25

26   3
         Emphasis is in the original unless otherwise noted throughout.
27   4
      This figure includes 234,193 shares held of record by Defendant Moorthy and Hema
28   Moorthy as trustees.

                                                  8
          Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 9 of 53




 1            33.   The Company’s website states the following about Defendant Moorthy:5
 2
              Mr. Moorthy was named the President of Microchip in February 2016.
 3            He served as Chief Operating Officer since June 2009 and as Executive
 4            Vice President from October 2006 to May 2009. From November 2001
              to October 2006 Mr. Moorthy served as Vice President of several
 5            Microchip divisions. Mr. Moorthy holds an M.B.A. in marketing from
              the National University, Sacramento, Calif.; a B.S. degree in electrical
 6
              engineering from the University of Washington, Seattle, Wash.; and a
 7            B.S. degree in physics from the University of Bombay, Bombay, India.

 8            34.   Defendant Moorthy is a citizen of the State of Arizona.
 9            Defendant Bjornholt
10            35.   Defendant James Eric Bjornholt (“Bjornholt”) has served as the
11   Company’s CFO and Vice President since 2009, and as Corporate Secretary since
12   2003. According to the 2018 Proxy Statement, as of May 20, 2018, Defendant
13   Bjornholt beneficially owned 21,869 shares of the Company’s common stock.6 Given
14   that the price per share of the Company’s common stock at the open of trading on
15   Monday, May 21, 2018 was $93.92, Bjornholt owned approximately $2.1 million
16   worth of Microchip stock.
17            36.   For the fiscal year ended March 31, 2018, Defendant Bjornholt received
18   $1,068,118 in compensation from the Company. This included $256,094 in salary,
19   $17,341 in bonus, $640,938 in stock awards, $145,739 in non-equity incentive plan
20   compensation, and $8,006 in all other compensation.
21            37.   During the period of time when the Company materially misstated
22   information to keep the stock price inflated, and before the scheme was exposed,
23   Defendant Bjornholt made no purchases of Company stock, and sold 2,308 shares of
24   Company stock on May 22, 2018 in three separate sales at $93.55 per share each, from
25

26
     5
         https://www.microchip.com/about-us/leadership. Last visited December 11, 2018.
27
     6
      This figure includes 21,869 shares held of record by Defendant Bjornholt and Lynn
28   Bjornholt as trustees.
                                                 9
         Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 10 of 53




 1   which he benefited in the amount of approximately $215,913. His insider sales made
 2   with knowledge of material non-public information before the material misstatements
 3   and omissions were exposed demonstrates his motive in facilitating and participating
 4   in the scheme.
 5            38.   The Company’s website states the following about Defendant Bjornholt:7
 6
              Mr. Bjornholt has served as Vice President and Chief Financial Officer
 7            since January 2009, and has served as Corporate Secretary since 2003.
 8            He served as Director of Financial Reporting and Tax from 2003 to
              2008. He has held various other financial management positions within
 9            Microchip since joining the company in 1995. Prior to joining
              Microchip, Mr. Bjornholt was employed by KPMG LLP. Mr. Bjornholt
10
              holds a B.S. degree in accounting from the University of Arizona and a
11            Masters degree from Arizona State University.

12            39.   Defendant Bjornholt is a citizen of the State of Arizona.
13            Defendant Chapman
14            40.   Defendant Matthew W. Chapman (“Chapman”) has served as a
15   Company director since 1997, and serves as the Chair of the Audit Committee.
16   According to the 2018 Proxy Statement, as of May 20, 2018, Defendant Chapman
17   beneficially owned 23,469 shares of the Company’s common stock. Given that the
18   price per share of the Company’s common stock at the open of trading on Monday,
19   May 21, 2018 was $93.92, Chapman owned over $2.2 million worth of Microchip
20   stock.
21            41.   For the fiscal year ended March 31, 2018, Defendant Chapman received
22   $164,568 in compensation from the Company, comprised of $83,500 in fees earned or
23   paid in cash, and $81,068 in stock awards.
24            42.   During the period of time when the Company materially misstated
25   information to keep the stock price inflated, and before the scheme was exposed,
26   Defendant Chapman made no purchases of Company stock, and sold 6,000 shares of
27

28   7
         https://www.microchip.com/about-us/leadership. Last visited December 11, 2018.
                                                  10
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 11 of 53




 1   Company stock on March 5, 2018 at $94.08 per share, from which he benefited in the
 2   amount of approximately $564,492. His insider sale made with knowledge of material
 3   non-public information before the material misstatements and omissions were exposed
 4   demonstrates his motive in facilitating and participating in the scheme.
 5          43.    The Company’s 2018 Proxy Statement stated the following about
 6   Defendant Chapman:
 7
            Matthew W. Chapman has served as a director of Microchip since May
 8          1997. After serving for over 11 years, Mr. Chapman retired in February
            2018 from his position as Chief Executive Officer of Northwest
 9          Evaluation Association, a not-for-profit education services organization
10          providing computer adaptive testing for millions of students throughout
            the United States and in 140 other countries. In his career, Mr. Chapman
11          has served as CEO and Chairman of Concentrex Incorporated, a publicly
            held company specializing in supplying software solutions and service to
12
            U.S. financial institutions. Mr. Chapman served as a member of the
13          Board of Directors of the Oregon Business Association and Knowledge
            Alliance. He is currently serving on the Board of Regents of the
14          University of Portland and the board of two not-for-profit organizations.
15          44.    Upon information and belief, Defendant Chapman is a citizen of the
16   State of Oregon.
17          Defendant Day
18          45.    Defendant L.B. Day (“Day”) has served as a Company director since
19   1994. According to the 2018 Proxy Statement, as of May 20, 2018, Defendant Day
20   beneficially owned 10,967 shares of the Company’s common stock. Given that the
21   price per share of the Company’s common stock at the open of trading on Monday,
22   May 21, 2018 was $93.92, Day owned over $1 million worth of Microchip stock.
23          46.    For the fiscal year ended March 31, 2018, Defendant Day received
24   $164,568 in compensation from the Company, comprised of $83,500 in fees earned or
25   paid in cash, and $81,068 in stock awards.
26          47.    During the period of time when the Company materially misstated
27   information to keep the stock price inflated, and before the scheme was exposed,
28
                                                  11
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 12 of 53




 1   Defendant Day made no purchases of Company stock, and on March 7, 2018, sold
 2   3,000 shares of Company stock at $95.04 per share and another 3,000 shares of
 3   Company stock at $95.20 per share, from which he benefited in the amount of
 4   approximately $570,720. His insider sales made with knowledge of material non-
 5   public information before the material misstatements and omissions were exposed
 6   demonstrate his motive in facilitating and participating in the scheme.
 7          48.    The Company’s 2018 Proxy Statement stated the following about
 8   Defendant Day:
 9
            L.B. Day has served as a director of Microchip since December 1994.
10          Mr. Day serves as President of L.B. Day & Company, Inc., which
            provides strategic planning, strategic marketing and organization design
11          services to the elite of the technology world. He has written on strategic
12          planning and is involved with competitive factor assessment in the
            semiconductor and other technology market segments, geared to helping
13          client organizations incorporate competitive factor assessment findings
            into their strategic plans. He has served as a board member or as an
14
            advisor to many public and private boards board of two not-for-profit
15          organizations.

16          49.    Upon information and belief, Defendant Day is a citizen of the State of
17   Oregon.
18          Defendant Johnson
19          50.    Defendant Esther L. Johnson (“Johnson”) has served as a Company
20   director since 2013, and is a member of the Audit Committee. According to the 2018
21   Proxy Statement, as of May 20, 2018, Defendant Johnson beneficially owned 6,081
22   shares of the Company’s common stock. Given that the price per share of the
23   Company’s common stock at the open of trading on Monday, May 21, 2018 was
24   $93.92, Johnson owned approximately $571,128 worth of Microchip stock.
25          51.    For the fiscal year ended March 31, 2018, Defendant Johnson received
26   $164,568 in compensation from the Company, comprised of $83,500 in fees earned or
27   paid in cash, and $81,068 in stock awards.
28
                                                  12
         Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 13 of 53




 1           52.   During the period of time when the Company materially misstated
 2   information to keep the stock price inflated, and before the scheme was exposed,
 3   Defendant Johnson made no purchases of Company stock, and sold 2,275 shares of
 4   Company stock on March 14, 2018 at $97.90 per share, from which she benefited in
 5   the amount of approximately $222,732. Her insider sale made with knowledge of
 6   material non-public information before the material misstatements and omissions were
 7   exposed demonstrates her motive in facilitating and participating in the scheme.
 8           53.   The Company’s 2018 Proxy Statement stated the following about
 9   Defendant Johnson:
10
             Esther L. Johnson has served as a director of Microchip since October
11           2013. From April 2007 until her April 2012 retirement, Ms. Johnson
             served as the Vice President and General Manager of Carrier Electronics,
12           a provider of high technology heating, air-conditioning and refrigeration
13           solutions, and a part of United Technology Corporation, a publicly held
             company that provides high technology products and services to the
14           aerospace and building systems industries. Prior to her position as Vice
             President and General Manager, since 1983, Ms. Johnson held a variety
15
             of other management positions with Carrier Electronics, including
16           Director of Operations and Global Supply Chain Manager. Ms. Johnson
             was instrumental in Carrier being recognized by Industry Week as one of
17           the “Top 10 Factories in North America.” She has served as a board
18           member on multiple private company boards.

19           54.   Upon information and belief, Defendant Johnson is a citizen of the State
20   of Arizona.
21           Defendant Meyercord
22           55.   Defendant Wade F. Meyercord (“Meyercord”) has served as a Company
23   director since 1999, and serves as a member of the Audit Committee. According to the
24   2018 Proxy Statement, as of May 20, 2018, Defendant Meyercord beneficially owned
25   30,432 shares of the Company’s common stock.8 Given that the price per share of the
26
     8
27     As reported by the 2018 Proxy Statement, this figure includes 30,432 shares held of
     record by Defendant Meyercord and Phyllis Meyercord as trustees, and 3,000 shares
28   issuable upon exercise of options that are exercisable within 60 days of May 20, 2018.
                                                13
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 14 of 53




 1   Company’s common stock at the open of trading on Monday, May 21, 2018 was
 2   $93.92, Meyercord owned approximately $2.9 million worth of Microchip stock.
 3          56.    For the fiscal year ended March 31, 2018, Defendant Meyercord
 4   received $164,568 in compensation from the Company, comprised of $83,500 in fees
 5   earned or paid in cash, and $81,068 in stock awards.
 6          57.    During the period of time when the Company materially misstated
 7   information to keep the stock price inflated, and before the scheme was exposed,
 8   Defendant Meyercord made no purchases of Company stock, and sold 5,000 shares of
 9   Company stock on March 6, 2018 at $94.92 per share, from which he benefited in the
10   amount of approximately $474,590. His insider sale made with knowledge of material
11   non-public information before the material misstatements and omissions were exposed
12   demonstrates his motive in facilitating and participating in the scheme.
13          58.    The Company’s 2018 Proxy Statement stated the following about
14   Defendant Meyercord:
15
            Wade F. Meyercord has served as a director of Microchip since June
16          1999. Since October 2002, he has served as President of Meyercord &
            Associates, Inc., a privately held management consulting firm
17          specializing in executive compensation matters and stock plan consulting
18          for technology companies, a position he previously held part time
            beginning in 1987. Mr. Meyercord served as a member of the Board of
19          Directors of Endwave Corporation, a publicly held company, from
            March 2004 until it was acquired in 2011. Mr. Meyercord served as a
20
            member of the Board of Directors of California Micro Devices
21          Corporation, a publicly held company, from January 1993 to October
            2009 and Magma Design Automation, Inc., a publicly held company,
22          from January 2004 to June 2005.
23          59.    Upon information and belief, Defendant Meyercord is a citizen of the
24   State of California.
25             FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
26          60.    By reason of their positions as officers, directors, and/or fiduciaries of
27   Microchip and because of their ability to control the business and corporate affairs of
28
                                                14
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 15 of 53




 1   Microchip, the Individual Defendants owed Microchip and its shareholders fiduciary
 2   obligations of trust, loyalty, good faith, and due care, and were and are required to use
 3   their utmost ability to control and manage Microchip in a fair, just, honest, and
 4   equitable manner. The Individual Defendants were and are required to act in
 5   furtherance of the best interests of Microchip and its shareholders so as to benefit all
 6   shareholders equally.
 7             61.   Each director, officer, and controller of the Company owes to Microchip
 8   and its shareholders the fiduciary duty to exercise good faith and diligence in the
 9   administration of the Company and in the use and preservation of its property and
10   assets and the highest obligations of fair dealing.
11             62.   The Individual Defendants, because of their positions of control and
12   authority as directors, officers, and/or controllers of Microchip, were able to and did,
13   directly and/or indirectly, exercise control over the wrongful acts complained of
14   herein.
15             63.   To discharge their duties, the officers, directors, and controllers of
16   Microchip were required to exercise reasonable and prudent supervision over the
17   management, policies, controls, and operations of the Company.
18             64.   Each Individual Defendant, by virtue of his or her position as a director
19   and/or officer, owed to the Company and to its shareholders the highest fiduciary
20   duties of loyalty, good faith, and the exercise of due care and diligence in the
21   management and administration of the affairs of the Company, as well as in the use
22   and preservation of its property and assets. The conduct of the Individual Defendants
23   complained of herein involves a knowing and culpable violation of their obligations as
24   directors, officers, and controllers of Microchip, the absence of good faith on their
25   part, or a reckless disregard for their duties to the Company and its shareholders that
26   the Individual Defendants were aware or should have been aware posed a risk of
27   serious injury to the Company. The conduct of the Individual Defendants who were
28   also officers, directors, and/or controllers of the Company has been ratified by the
                                                 15
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 16 of 53




 1   remaining Individual Defendants who collectively comprised Microchip’s Board at all
 2   relevant times.
 3          65.    As senior executive officers, directors, and controllers of a publicly-
 4   traded company whose common stock was registered with the SEC pursuant to the
 5   Exchange Act and traded on the NASDAQ, the Individual Defendants had a duty to
 6   prevent and not to effect the dissemination of inaccurate and untruthful information
 7   with respect to the Company’s financial condition, performance, growth, operations,
 8   financial statements, business, products, management, earnings, internal controls, and
 9   present and future business prospects, including the dissemination of false information
10   regarding the Company’s business, prospects, and operations, and had a duty to cause
11   the Company to disclose in its regulatory filings with the SEC all those facts described
12   in this Complaint that it failed to disclose, so that the market price of the Company’s
13   common stock would be based upon truthful and accurate information.
14          66.    To discharge their duties, the officers and directors of Microchip were
15   required to exercise reasonable and prudent supervision over the management,
16   policies, practices, and internal controls of the Company. By virtue of such duties, the
17   officers and directors of Microchip were required to, among other things:
18                 (a)   ensure that the Company was operated in a diligent, honest, and
19   prudent manner in accordance with the laws and regulations of Delaware, Arizona, and
20   the United States, and pursuant to Microchip’s own Code of Business Conduct and
21   Ethics;
22                 (b)   conduct the affairs of the Company in an efficient, business-like
23   manner so as to make it possible to provide the highest quality performance of its
24   business, to avoid wasting the Company’s assets, and to maximize the value of the
25   Company’s stock;
26                 (c)   remain informed as to how Microchip conducted its operations,
27   and, upon receipt of notice or information of imprudent or unsound conditions or
28
                                               16
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 17 of 53




 1   practices, to make reasonable inquiry in connection therewith, and to take steps to
 2   correct such conditions or practices;
 3                 (d)    establish and maintain systematic and accurate records and reports
 4   of the business and internal affairs of Microchip and procedures for the reporting of the
 5   business and internal affairs to the Board and to periodically investigate, or cause
 6   independent investigation to be made of, said reports and records;
 7                 (e)    maintain and implement an adequate and functioning system of
 8   internal legal, financial, and management controls, such that Microchip’s operations
 9   would comply with all applicable laws and Microchip’s financial statements and
10   regulatory filings filed with the SEC and disseminated to the public and the
11   Company’s shareholders would be accurate;
12                 (f)    exercise reasonable control and supervision over the public
13   statements made by the Company’s officers and employees and any other reports or
14   information that the Company was required by law to disseminate;
15                 (g)    refrain from unduly benefiting themselves and other Company
16   insiders at the expense of the Company; and
17                 (h)    examine and evaluate any reports of examinations, audits, or other
18   financial information concerning the financial affairs of the Company and to make full
19   and accurate disclosure of all material facts concerning, inter alia, each of the subjects
20   and duties set forth above.
21          67.    Each of the Individual Defendants further owed to Microchip and the
22   shareholders the duty of loyalty requiring that each favor Microchip’s interest and that
23   of its shareholders over their own while conducting the affairs of the Company and
24   refrain from using their position, influence or knowledge of the affairs of the Company
25   to gain personal advantage.
26          68.    At all times relevant hereto, the Individual Defendants were the agents of
27   each other and of Microchip and were at all times acting within the course and scope
28   of such agency.
                                                17
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 18 of 53




 1          69.    Because of their advisory, executive, managerial, directorial, and
 2   controlling positions with Microchip, each of the Individual Defendants had access to
 3   adverse, non-public information about the Company.
 4          70.    The Individual Defendants, because of their positions of control and
 5   authority, were able to and did, directly or indirectly, exercise control over the
 6   wrongful acts complained of herein, as well as the contents of the various public
 7   statements issued by Microchip.
 8      CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
 9          71.    In committing the wrongful acts alleged herein, the Individual
10   Defendants have pursued, or joined in the pursuit of, a common course of conduct, and
11   have acted in concert with and conspired with one another in furtherance of their
12   wrongdoing. The Individual Defendants caused the Company to conceal the true facts
13   as alleged herein. The Individual Defendants further aided and abetted and/or assisted
14   each other in breaching their respective duties.
15          72.    The purpose and effect of the conspiracy, common enterprise, and/or
16   common course of conduct was, among other things, to: (i) facilitate and disguise the
17   Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust
18   enrichment, and violations of Section 14(a) of the Exchange Act; (ii) conceal adverse
19   information concerning the Company’s operations, financial condition, legal
20   compliance, future business prospects and internal controls; and (iii) artificially inflate
21   the Company’s stock price.
22          73.    The Individual Defendants accomplished their conspiracy, common
23   enterprise, and/or common course of conduct by causing the Company purposefully or
24   recklessly to conceal material facts, fail to correct such misrepresentations, and violate
25   applicable laws. In furtherance of this plan, conspiracy, and course of conduct, the
26   Individual Defendants collectively and individually took the actions set forth herein.
27   Because the actions described herein occurred under the authority of the Board, each
28   of the Individual Defendants who is a director of Microchip was a direct, necessary,
                                                 18
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 19 of 53




 1   and substantial participant in the conspiracy, common enterprise, and/or common
 2   course of conduct complained of herein.
 3         74.    Each of the Individual Defendants aided and abetted and rendered
 4   substantial assistance in the wrongs complained of herein. In taking such actions to
 5   substantially assist the commission of the wrongdoing complained of herein, each of
 6   the Individual Defendants acted with actual or constructive knowledge of the primary
 7   wrongdoing, either took direct part in, or substantially assisted in the accomplishment
 8   of that wrongdoing, and was or should have been aware of his or her overall
 9   contribution to and furtherance of the wrongdoing.
10         75.    At all times relevant hereto, each of the Individual Defendants was the
11   agent of each of the other Individual Defendants and of Microchip, and was at all times
12   acting within the course and scope of such agency.
13                         MICROCHIP’S CODE OF CONDUCT
14         76.    The Company’s Code of Business Conduct and Ethics (the “Code of
15   Conduct”) states that “[a]ll directors, officers, employees, and contractors of
16   Microchip Technology Incorporated or any of its subsidiaries . . . (hereafter, “Covered
17   Persons”) are expected to read and understand this Code of Business Conduct and
18   Ethics, uphold these standards in day-to-day activities, and comply with all applicable
19   policies and procedures.”
20         77.    The Code of Conduct provides that the purpose thereof is to “deter
21   wrongdoing and promote”:
22
           • Honest and ethical conduct, including the ethical handling of actual or
23         apparent conflicts of interest between personal and professional
           relationships;
24
           • Full, fair, accurate, timely, and understandable disclosure of reports
25
           and documents that Microchip Technology Incorporated files with, or
26         submits to, the SEC and in other public communications made by the
           Company;
27
           • Compliance with applicable governmental laws, rules, and regulations;
28
                                               19
       Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 20 of 53



             • Prompt internal reporting to an appropriate person or persons of
 1
             violations of this Code of Business Conduct and Ethics; and
 2
             • Accountability for adherence to this Code of Business Conduct and
 3           Ethics.
 4   (Emphasis added.)
 5           78.    The Code of Conduct provides, regarding reporting violations thereof,
 6   that:
 7
             Part of your job and ethical responsibility is to help enforce this Code of
 8           Business Conduct and Ethics. You should be alert to possible violations
             of this policy and report possible violations of any Company policy to
 9           the Vice President of the Human Resources Department, the General
10           Counsel, or the Chief Financial Officer, as appropriate.

11                                              ***

12           As part of your commitment to ethical and legal conduct, the Company
             expects you to report suspected violations of this policy or of any
13
             applicable law, by any Covered Person.
14
                                                ***
15
             With regard to suspected violations of accounting or auditing policies or
16           requirements, violations of federal or state securities laws or bribery of
17
             foreign officials, please see the Reporting Legal Non-Compliance Policy
             (HR-675). You are required to come forward with any such
18           information about suspected violations of this Code of Business
             Conduct and Ethics without regard to the identity or position of the
19           suspected offender. The Company will treat the information in a
20           confidential manner (except as necessary to conduct the investigation
             and take any remedial action, and in accordance with applicable law) and
21           will seek to ensure that no acts of retribution or retaliation will be taken
22
             against anyone for making a report.

23           Because failure to report criminal activity can itself be understood to
             condone the crime, we emphasize the importance of reporting. Failure to
24           report knowledge of wrong-doing may result in disciplinary action, civil
             or criminal liability, or a combination of all against those who fail to
25
             report.
26

27   (Emphasis added.)

28
                                                 20
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 21 of 53




 1          79.    In violation of the Code of Conduct, the Individual Defendants
 2   conducted little, if any, oversight of the Company’s engagement in the Individual
 3   Defendants’ scheme to issue materially false and misleading statements to the public
 4   and to facilitate and disguise the Individual Defendants’ violations of law, including
 5   breaches of fiduciary duty, unjust enrichment, and violations of Section 14(a) of the
 6   Exchange Act. Six of the Individual Defendants violated the code by selling shares of
 7   Company stock during the Relevant Period while in possession of material, non-public
 8   information about the Company. Moreover, in violation of the Code of Conduct, the
 9   Individual Defendants failed to maintain the accuracy of Company records and reports,
10   comply with laws and regulations, and properly report violations of the Code of
11   Conduct.
12                      MICROCHIP’S INSIDER TRADING POLICY
13          80.    The Company has adopted an insider trading policy. The policy
14   provides, regarding the intent thereof, in relevant part, that:
15
            ANYONE WHO ENGAGES IN A TRANSACTION IN
16          MICROCHIP SECURITIES OR THE SECURITIES OF OTHER
            PUBLIC COMPANIES ENGAGED IN BUSINESS OR IN A
17          BUSINESS TRANSACTION WITH MICROCHIP OR ITS
18          SUBSIDIARIES WHILE AWARE OF MATERIAL NON-PUBLIC
            INFORMATION MAY BE SUBJECT TO CIVIL AND CRIMINAL
19          LIABILITIES AND PENALTIES, WHICH MAY INCLUDE
20
            DISGORGEMENT OF ANY PROFITS MADE OR LOSSES
            AVOIDED, FINES OR IMPRISONMENT, AS WELL AS
21          DISCIPLINARY ACTION BY MICROCHIP.
22          81.    With respect to trading with knowledge of material non-public

23   information, the insider trading policy provides, in relevant part:

24          If you are aware of any material non-public information relating to the
25          Company which may include information related to quarterly earnings or
            changes in analyst estimates or Company guidance, changes in control or
26          senior management, significant mergers, acquisitions or divestitures,
            changes in dividend policy, changes in auditors or bankruptcy, regardless
27
            of how you obtained the information, you, your immediate family, and
28          anyone else living with you in your residence or living elsewhere but
                                                  21
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 22 of 53



            under your economic control, must refrain from trading (buying or
 1
            selling) the Company’s securities either directly or indirectly. It does
 2          not matter where or how the stock or other securities were originally
            acquired. The foregoing trading prohibitions cover all forms of
 3          transactions in the Company’s securities, including limit orders, stop loss
 4          orders, puts, calls, and other derivative transactions. Additionally,
            dividend reinvestment programs (DRIP) and automatic sale programs
 5          (except with respect to certain trading plans under Rule 10b5-1(c) as
            described in Section 8 hereof) should be avoided as they can result in
 6
            trades during blackout periods.
 7

 8   (Emphasis added.)
 9          82.    In violation of the insider trading policy, six of the Individual Defendants
10   sold Company shares based on material, non-public information, obtaining an
11   aggregate benefit of approximately $4 million. The majority of these transactions were
12   conducted within a week of the announcement of the Microsemi acquisition.
13                     INDIVIDUAL DEFENDANTS’ MISCONDUCT
14          Background
15          83.    Microchip describes itself as a leading provider of microcontroller,
16   mixed signal, analog and Flash-IP solutions.
17          84.    Microchip acquired Microsemi in a cash acquisition announced on
18   March 1, 2018 and completed on or about May 29, 2018. Microchip paid
19   approximately of $8.34 billion to acquire Microsemi, for a total value of $10.15 billion
20   including net debt.
21          85.    Microchip received due diligence from Microsemi in connection with the
22   acquisition. As stated in a Form 14A filed with the SEC by Microsemi on April 19,
23   2018 (the “Microsemi Merger Proxy”):
24
            On February 2, 2018, Microsemi received a written due diligence request
25          list from Microchip, and Microsemi provided Microchip with access to
            Microsemi’s virtual data room. During the remainder of
26          February 2018, Microsemi, Microchip and their respective advisors
27          participated in diligence calls and Microsemi and its advisors
            responded to additional due diligence requests from Microchip and its
28          advisors.
                                                22
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 23 of 53




 1
                                                ***
 2
            From February 25, 2018 to March 1, 2018, O’Melveny and WSGR
 3          continued to negotiate the terms of the merger agreement and Microchip
 4          continued to conduct due diligence.

 5   (Emphasis added.)

 6          86.    The Microsemi Merger Proxy further asserted that Microchip had been

 7   provided with financial projections, stating, in relevant part:

 8          Although Microsemi has publicly issued limited short-term guidance
            concerning certain aspects of its expected financial performance, it does
 9
            not, as a matter of course, make public disclosure of detailed forecasts or
10          projections of its expected financial performance for extended periods
            due to, among other things, the uncertainty, unpredictability and
11          subjectivity of the underlying assumptions and estimates. However, in
12          connection with Microsemi’s evaluation of strategic alternatives and a
            possible business combination transaction involving Microsemi, in early
13          December 2017, Microsemi prepared certain projections and estimates of
            future financial and operating performance with respect to Microsemi’s
14
            second, third and fourth quarters of fiscal year 2018, fiscal year 2019 and
15          fiscal year 2020 (which we refer to as the December 2017 management
            projections), which it made available to the parties that had expressed
16          interest in a business combination with Microsemi at that time
17          (Microchip, Party B, Party C and Party D) as well as the Board and
            Qatalyst Partners. In late January 2018, to account for changes in U.S.
18          tax laws and Microsemi’s actual results for the first quarter of its fiscal
            year 2018, Microsemi prepared updated financial projections and
19
            estimates of future financial and operating performance for its
20          fiscal years 2018 through 2023, including the calendar year ending
            December 31, 2018 (which we refer to as the January 2018 management
21          projections), which it made available to the Board and Qatalyst Partners.
22          A subset of the January 2018 management projections, consisting of
            certain prospective financial information with respect to the second, third
23          and fourth quarters of fiscal year 2018, fiscal year 2019 and fiscal year
            2020, was also made available to Microchip to assist with its due
24
            diligence review.
25

26          87.    Upon information and belief, the Individual Defendants caused the

27   Microsemi acquisition to be signed on March 1, 2018, in the absence of adequate due

28
                                                 23
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 24 of 53




 1   diligence, so that the acquisition could be announced at the Company’s Investor Day,
 2   held on March 1, 2018.
 3             88.    During the Company’s Investor Day presentation on March 1, 2018,
 4   Defendant Sanghi asserted that, “trying to have it land on the [investor] day, I signed
 5   [the Microsemi acquisition] deal one minute before market closed today 3:59 New
 6   York time. This was herculean task. We probably all lost some weight trying to get
 7   there.”
 8             89.    In the weeks following the March 1, 2018 announcement, and while the
 9   price of the Company’s stock was artificially inflated due to the false and misleading
10   statements alleged herein, Defendants Sanghi, Chapman, Day, Johnson, and
11   Meyercord, representing the entirety of the Company’s Board during the Relevant
12   Period, sold company shares on material inside information, in violation of the
13   Company’s insider trading policy, from which they benefitted in the aggregate amount
14   of over $3.7 million.
15             90.    During the majority of the Relevant period, the Company’s GAAP
16   revenue and earnings reflected sales to distributors, while its non-GAAP revenue and
17   earnings was reflective of sell through to customers. Defendant Sanghi was quoted in
18   the Company’s press release announcing its financial results for the quarter ended
19   March 31, 2018, issued on May 8, 2018, as stating, in relevant part:
20
               Beginning April 1, 2018, we adopted the new GAAP revenue
21             recognition standard which requires us to recognize revenue at the
               time products are sold to distributors whereas currently, revenue on
22             such transactions are deferred until the product is sold by our distributor
23             to an end customer. We are not able to provide guidance on a GAAP
               basis as we are not able to predict whether inventory at our distributors
24             will increase or decrease in relation to end-market demand. As evidence
               of this uncertainty, in recent years, we have seen net inventory at our
25
               distributors increase or decrease by a significant amount in a single
26             quarter. Our non-GAAP revenue will be based on what we believe
               reflects true end-market demand in which we measure the revenue
27             based on when the product is sold by our distributors to an end
28             customer.

                                                   24
       Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 25 of 53




 1   (Emphasis added.)
 2          False and Misleading Statements
 3          March 1, 2018 Press Release
 4          91.     After markets closed on March 1, 2018, the Individual Defendants
 5   caused the Company to issue a press release announcing that Microchip would acquire
 6   Microsemi. The timing of the announcement was designed to coincide with the
 7   Company’s Investor Day, held on March 1, 2015. The press release reported that the
 8   two companies had signed a definitive agreement under which Microsemi would be
 9   acquired for $68.78 per share, paid in cash. The press release quoted Defendant Sanghi
10   as stating, in relevant part:
11
            Microchip continues to view accretive acquisitions as a key strategy to
12          deliver incremental growth and stockholder value. The Microsemi
            acquisition is the latest chapter of this strategy and will add further
13          operational and customer scale to Microchip
14

15          92.     The press release later asserted, “[f]ollowing the closing, the transaction
16   is expected to be immediately accretive to Microchip’s non-GAAP earnings per
17   share.”
18          93.     The press release quoted Defendant Moorthy as stating:
19
            Microchip and Microsemi have a strong tradition of delivering
20          innovative solutions to demanding customers and markets, thus creating
            highly valued and long-lasting revenue streams. Joining forces and
21          combining our complementary product portfolios and end market
22          exposure will offer our customers a richer set of solution options to
            enable innovative and competitive products for the markets they serve[.]
23

24   (Emphasis added.)
25          Investor Day 2018
26          94.     Also on March 1, 2018, and following the issuance of the above-
27   mentioned press release, the Individual Defendants caused the Company to provide an
28   Investor Day presentation. During the presentation, Defendant Sanghi characterized
                                                 25
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 26 of 53




 1   Microsemi as the “[f]irst company we’re buying in our string of acquisitions, where
 2   their gross margin is higher than us.” He also described the acquisition as,
 3   “strategically and financially, a very compelling transaction.” Defendant Sanghi
 4   informed participants that Microsemi’s sales were “about $1.875 billion annualized. A
 5   little higher gross margin, 63.2% and an operating income of 32.2%.”
 6         95.    Defendant Sanghi stated during the presentation that the Microsemi
 7   “deal is accretive on day one without doing anything, without any synergy.”
 8         96.    The Investor Day slides made a similar assertion, stating, in relevant
 9   part, that the Microsemi “[t]ransaction is expected to be immediately accretive to our
10   non GAAP earnings per share.” The section of the slide deck dealing with the
11   Microsemi transaction concluded by characterizing the Microsemi acquisition as:
12   “Another Compelling Transaction!” in large, bold letters and highlighted in bright
13   yellow.
14         May 29, 2018 Press Release
15         97.    On May 29, 2018, the Company issued a press release titled “Microchip
16   Technology Announces Completion of Microsemi Acquisition.” The press release
17   quoted Defendant Sanghi as stating:
18
           We are very pleased to have completed our acquisition of Microsemi . . .
19         I welcome the Microsemi employees into the Microchip family and look
           forward to working together to realize the benefits of a combined team
20         pursuing a unified strategy. The Microsemi acquisition will significantly
21         enhance our product portfolio, end-market diversification, operational
           capabilities and customer scale.
22

23   (Emphasis added.)

24         98.    Regarding the financial effect of the transaction, the press release stated

25   that it “is expected to be immediately accretive to Microchip’s non-GAAP earnings per

26   share. Short term, we’re targeting 18% growth in non-GAAP EPS from fiscal year ‘18

27   to fiscal year ‘19, with accretion from Microsemi and continuous improvement and

28   growth in our own business. ”

                                               26
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 27 of 53




 1          May 31, 2018 Press Release
 2          99.    On May 31, 2018, the Company issued a press release titled “Microchip
 3   Technology Provides Updated Guidance After Completion of Microsemi Acquisition.”
 4   The press release stated, in relevant part:
 5
            Microchip Technology Incorporated, a leading provider of
 6          microcontroller, mixed signal, analog and Flash-IP solutions, today
            provided updated guidance for net sales and non-GAAP earnings per
 7          share for its fiscal first quarter of 2019 ending June 30, 2018, after the
 8          completion of the acquisition of Microsemi Corporation by Microchip.
            Microchip previously provided guidance on May 8, 2018 for
 9          consolidated non-GAAP net sales to be up between 1% and 6%
            sequentially with a mid-point of up 3.5%. Microchip expects non-GAAP
10
            net sales based on end market demand from Microsemi to add between
11          $160 million to $180 million to its June quarter results, and now expects
            consolidated non-GAAP net sales for the June quarter to be up 17% to
12          24% sequentially. Microchip expects Microsemi to add between 2 cents
13          to 6 cents to non-GAAP earnings per share. The combined non-GAAP
            earnings per share for Microchip and Microsemi is expected to be
14          between $1.41 and $1.55 per share. The original guidance for Non-
            GAAP earnings per share was between $1.39 and $1.49 per share.
15          Microchip is not able to provide an estimate of its GAAP earnings per
16          share at this time but will report its GAAP results and provide
            reconciliations of its GAAP and Non-GAAP results with its earnings
17          release in early August 2018.
18   (Emphasis added.)
19          100.   The press release quoted Defendant Sanghi as stating, in relevant part:
20
            We completed our acquisition of Microsemi on May 29, 2018 and are
21          excited about the future of the combined companies with our expanded
22          product portfolio, end-market diversification, operational capabilities and
            customer scale . . . Our combined teams are now laser focused on
23          delivering the synergies we identified, and to achieve the accretion
            targets which will enable us to rapidly start reducing our leverage.
24

25   (Emphasis added.)

26          2nd Annual Needham Automotive Tech Day

27          101.   On June 4, 2018, Defendant Moorthy presented at the 2nd Annual

28   Needham Automotive Tech Day (“Needham”) on behalf of the Company. The slide

                                                   27
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 28 of 53




 1   deck presented at Needham stated the following with respect to the Microsemi
 2   transaction: “Expect Microsemi to add $160M to $180M non-GAAP revenue in
 3   FQ1’19 [the quarter ended June 30, 3018], and non GAAP-EPS of $0.02 to $0.06.”
 4          Bank of America Merrill Lynch 2018 Global Technology Conference
 5          102.   On June 6, 2018, Defendant Bjornholt presented at the Bank of America
 6   Merrill Lynch 2018 Global Technology Conference (“BofA Conference”) on behalf of
 7   the Company. The slide deck presented at the BofA Conference stated the following
 8   with respect to the Microsemi transaction: “Expect Microsemi to add $160M to $180M
 9   non-GAAP revenue in FQ1’19, and non GAAP-EPS of $0.02 to $0.06.”
10          103.   The slide deck presented at the BofA Conference further asserted, with
11   respect to the Microsemi acquisition, that:
12
                Transaction is expected to be immediately accretive to our non GAAP
13               earnings per share
14              Short term: Targeting 18% growth in non-GAAP EPS from FY18 to
                 FY19 with accretion from Microsemi (assumes June 2018 close)
15

16                    o Microsemi adds ~75 cents of non-GAAP EPS accretion
                        annualized run rate in the first year after close
17

18   (Emphasis added.)

19          104.   The statements in ¶¶ 91-103 were materially false and misleading, and

20   they failed to disclose material facts necessary to make the statements made not false

21   and misleading. Specifically, the Individual Defendants improperly failed to disclose

22   that: (1) Microchip had not conducted adequate due diligence in connection with the

23   Microsemi acquisition, or recklessly disregarded information obtained from

24   Microsemi, and thus lacked a reasonable basis to assert that such acquisition would be

25   “immediately accretive”; (2) the Company lacked fundamental knowledge of

26   Microsemi’s business operations and prospects at the time of the acquisition, including

27   the amount of inventory in the channel, or its spending on promotions and executive

28   perks; (3) the Company failed to maintain internal controls; and (4) due to the

                                                   28
         Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 29 of 53




 1   foregoing, Defendants’ statements regarding the Company’s business, operations, and
 2   prospects were materially false, misleading, and lacked a reasonable basis in fact at all
 3   relevant times.
 4           2018 Proxy Statement
 5           105.   The Company filed its 2018 Proxy Statement with the SEC on July 12,
 6   2018. Defendants Sanghi, Chapman, Day, Johnson, and Meyercord solicited the 2018
 7   Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained
 8   material misstatements and omissions.9
 9           106.   The 2018 Proxy Statement stated, regarding the Company’s Code of
10   Conduct, that:
11
             In May 2004, our Board of Directors adopted a Code of Business
12           Conduct and Ethics for our directors, officers (including our chief
             executive officer and chief financial officer), and employees. A copy of
13           the Code of Business Conduct and Ethics, as amended to date, is
14           available on our website at the About Us/Investor Relations section
             under Mission Statement/Corporate Governance on www.microchip.com.
15
             We intend to post on our website any amendment to, or waiver from, a
16
             provision of our code of ethics within four business days following the
17           date of such amendment or waiver or such other time period required by
             SEC rules.
18

19           107.   The 2018 Proxy Statement was false and misleading because, despite
20   assertions to the contrary, its Code of Conduct was not followed, as evidenced by the
21   numerous false and misleading statements alleged herein, the insider trading engaged
22   in by six of the Individual Defendants, and the Individual Defendants’ failures to
23   report violations of the Code of Conduct.
24
     9
25     Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy
     Statement are based solely on negligence; they are not based on any allegation of
26   reckless or knowing conduct by or on behalf of the Individual Defendants, and they do
27   not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations
     of, reliance upon any allegation of, or reference to any allegation of fraud, scienter, or
28   recklessness with regard to these allegations and related claims.
                                                 29
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 30 of 53




 1          108.   The Individual Defendants also caused the 2018 Proxy Statement to be
 2   false and misleading with regard to executive compensation in that they purported to
 3   employ “pay-for-performance” elements, including equity compensation designed to
 4   “align [executive officers’] collective interests with the interests of our stockholders”
 5   while failing to disclose that the Company’s share price was artificially inflated as a
 6   result of false and misleading statements alleged herein.
 7          109.   The 2018 Proxy Statement also failed to disclose that: (1) Microchip had
 8   not conducted adequate due diligence in connection with the Microsemi acquisition, or
 9   recklessly disregarded information obtained from Microsemi, and thus lacked a
10   reasonable basis to assert that such acquisition would be “immediately accretive”; (2)
11   the Company lacked fundamental knowledge of Microsemi’s business operations and
12   prospects at the time of the acquisition, including the amount of inventory in the
13   channel, or its spending on promotions and executive perks; (3) the Company failed to
14   maintain internal controls; and (4) due to the foregoing, Defendants’ statements
15   regarding the Company’s business, operations, and prospects were materially false,
16   misleading, and lacked a reasonable basis in fact at all relevant times.
17          The Truth Begins to Emerge
18          110.   On August 9, 2018, the Company issued a press release titled
19   “Microchip Technology Announces Financial Results for the First Quarter of Fiscal
20   Year 2019.” This fiscal period included one month of post-Microsemi acquisition
21   operating results. The press release quoted Defendant Sanghi as stating:
22
            Since our acquisition of Microsemi Corporation on May 29, 2018, we
23          have been actively engaged in further understanding the opportunities
            and challenges of this business. While we have lots of work to do to
24          achieve our long-term financial targets, we have high confidence in our
25          team’s ability to achieve these results over time.

26          111.   After markets closed on August 9, 2018, the Company held an earnings
27   call with analysts and investors to discuss its financial results for the quarter ended
28
                                                 30
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 31 of 53




 1   June 30, 2018. During the call, Defendant Bjornholt stated the following regarding the
 2   Company’s revenue recognition practices:
 3
            I want to remind investors that during the quarter ending June 30, 2018,
 4          we adopted a new GAAP revenue recognition standard, which requires
 5          revenue to be recognized at the time products are sold to distributors
            versus our historical revenue recognition policy, where revenue on such
 6          transactions were deferred until the product was sold by our distributors
            to an end customer. We are not able to provide guidance on a GAAP
 7
            basis, as we are not able to predict whether inventory at our distributors
 8          will increase or decrease in relation to end market demand, as this is not
            how we manage our business. As evidence of this uncertainty, in recent
 9          years we have seen net inventory at our distributors increase or decrease
10          by a significant amount in a single quarter. Our non-GAAP revenue is
            based on true end market demand in which we measure the revenue
11          based on when the product is sold by our distributors to an end customer.
            We will continue to manage our business and distributor relationships
12
            based on creating and fulfilling end market demand. All of Microchip’s
13          bonus programs will continue to work based on the amount of revenue
            earned from fulfilling market demand. Therefore, along with GAAP
14          results based on sell-in, we will also report our non-GAAP results based
15
            on sell-through revenue recognition.

16          112.      Regarding the Company’s inventory, Defendant Bjornholt stated, in
17   relevant part:

18
            Moving on to the balance sheet, our inventory balance at June 30, 2018
19          was $1.105 billion, including $359.7 million of inventory mark-up from
20
            Microsemi required for GAAP purchase accounting. Excluding the
            inventory mark-up, we had 119 days of inventory at the end of the June
21          quarter. Our targeted inventory levels are between 115 and 120 days.
            Inventory at our distributors in the June quarter were at 40 days
22          compared to 36 days at the end of March. The historical Microchip
23          distributor inventory was actually down by about a day in the June
            quarter but the consolidated increase is driven by the high inventory in
24          the Microsemi distribution channel. We expect the Microsemi
            distribution inventory to reduce through the end of calendar year 2018.
25

26   (Emphasis added.)

27          113.      Defendant Sanghi provided commentary on the Microsemi acquisition,

28   specifically inventory levels in the distribution channel. Defendant Sanghi stated, in

                                                31
       Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 32 of 53




 1   relevant part:
 2
            In the case of Microsemi, we found that Microsemi management was
 3          extremely aggressive in shipping inventory into the distribution
            channel. Microsemi’s distributors had about four months of inventory,
 4          whereas Microchip’s distributors carry about two and a half months of
 5          inventory. While we have seen some excess shipments of inventory into
            the distribution channel in other acquisitions, we have never seen as
 6          much excess as we found in the case of Microsemi. Microsemi also
            always shipped into the contract manufacturers by making deals and
 7
            offering discounts. This excessive distribution in contract
 8          manufacturers’ inventory will provide some headwind for revenue for
            the next couple of quarters. Our trailing EBITDA and the next two
 9          quarters of cash generation will also be impacted by needing to correct
10          this inventory for Microsemi products.

11   (Emphasis added.)
12          114.      Regarding the spending culture at Microsemi, Defendant Sanghi stated,
13   in relevant part:
14
            We also found a culture of excessive extravagance and high spending.
15          The company had millions of dollars of sponsorships and several luxury
16
            suites in sports stadiums, luxury private plane travel, and generous
            sponsorships for many conferences, stadiums, and other venues that are a
17          waste of shareholders’ money. We are undoing commitments to all such
            spending.
18

19          115.      Defendant Sanghi outlined the following steps that the Company was
20   taking to resolve the above issues, stating, in relevant part:
21
            So what are we doing to clean up our excess inventory and other
22          spending? We did not make any deals with the distribution, contract
            manufacturers, or end customers in the month of June to ship excess
23          inventory. As a result, we shipped close to $100 million less in the
24          month of June than Microsemi’s ex-management would have shipped.
            That was nearly half the inventory correction accomplished in a single
25          month. We expect to achieve the balance of the distribution inventory
            correction in the next two quarters and nearly complete the correction by
26
            the end of this calendar year.
27

28
                                                  32
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 33 of 53



           Based on high inventory in distribution, as well as inside Microsemi, we
 1
           have substantially cut back on the manufacturing build plan in internal
 2         factories, as well as foundries and assembly test subcontractors. The vast
           majority of Microsemi business is subcontracted so we will see a dollar-
 3         for-dollar cash saving, which will offset the negative cash impact of --
 4         some of the negative cash impact of inventory correction.

 5         116.   Defendant Sanghi engaged in the following discussion with an analyst
 6   regarding Microsemi’s aggressive sales practices:
 7
           William Stein -- SunTrust Robinson Humphrey -- Analyst
 8

 9         Thanks. And as a follow-up, I just want to make sure I understand the
           discussion point around Microsemi’s having stuffed not only the
10         distribution channel but other sort of channels, including, it sounds like,
11         direct customers as well. And when we marry that up with Microchip’s
           approach to rev rec, which is sell-through, the reduction in inventory in
12         the channel, that doesn’t actually reduce your non-GAAP revenue.
           Maybe perhaps a shortfall in your outlook on the revenue side is more
13
           driven by the reductions in inventory perhaps at contract manufacturing
14         and other direct customers, but not what’s going to distribution. Is that
           the right way to think about it?
15

16
           Steve Sanghi -- Chairman and Chief Executive Officer

17         Well, good question. Very good question. That would be the case if
           everything was pure. But everything was not pure. They had also -- ex-
18         management had also taken -- every quarter, they would take some
19         direct customers and move them to distribution by giving distribution
           some discount so they could make a margin on it. And in doing so, they
20         would take the next couple of quarters of product for that customer
           and stuff them into distribution. So, therefore, you get to recognize
21
           higher sell-in revenue because, to the end customer, you only ship 1x,
22         but to the distributor, you can give them 1.5x or 2x. And they would do
           some of that every quarter. So there was, overall, more than a couple
23         hundred million dollars of direct accounts had been moved to
24         distribution over the last year or so. And you can’t totally put your
           finger on it but a lot of that seemed to coincide when it was sort of
25         decided when the company would be sold. There is some timeline you
           can triangulate to. It’s not something I can really prove.
26

27                                           ***
28
                                               33
       Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 34 of 53



             Therefore, there is inventory sitting in distribution for the direct
 1
             customers. And those direct customers, we are converting them back to
 2           direct customers but they won’t be buying anything for a little while
             until the distribution has cleared out their inventory, shipping it to the
 3           direct customers.
 4   (Bolded names and italicized titles in original of transcript. Emphasis added in bold &
 5   italics.)
 6           117.   In response to another analyst’s question about revenue recognition at
 7   Microsemi, Defendant Sanghi stated, in relevant part:
 8

 9           So ordinarily a management team, in managing the business, will ship to
             distribution roughly what distribution ships out and have the distribution
10           inventory grow only by the amount of distribution shipping amount, in
             terms of business growing. That’s not really what happened here, hiding
11
             under the revenue recognition that sell-in is a revenue recognition. There
12           were a large number of deals made with the distribution. When the
             inventory got higher and higher, they even offered interest subsidy to the
13           distributor to carry inventory beyond a certain number of months,
14           because the distributor wouldn’t want to carry -- he has his money tied
             up. And they would off interest subsidy. So basically shipping to
15           distribution was made an art form almost. So, yes, the revenue was
             higher than the real end market demand.
16

17           Now, at this point in time, we’re not totally prepared to give you that
             number. I think it’s not extremely large. It’s in a few percentage range.
18           But we need to clear out this inventory over the next one or two quarters
19
             and, ourselves, be comfortable with what the run rate is. There will be, as
             we clean out this inventory over the next couple of quarters, there will be
20           a larger revenue increase as we head toward the full board shipment,
             because inventory correction is over. So there will be some attenuation
21           out in time of the growth rate, and I think we’ll provide you some
22           guidance over time, but not today.

23           118.   Defendant Sanghi provided the following color on Microsemi’s sales
24   practices, stating: “inventory was jammed through incentives and discounts and, to
25   smaller distributors, even threatening.” Regarding the effect of these sales practices, he
26   further noted that ”there are products in distribution from Microsemi that will take two
27   years to clear.”
28
                                                 34
       Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 35 of 53




 1           119.   In response to a question regarding the timing of channel stuffing by
 2   Microsemi, Defendant Sanghi stated:
 3
             Well, there are a lot of moving parts and you can’t put a complete finger
 4           on it because there is some EOL mechanism with which they put the
             distribution inventory. Normal amount of inventory was very high. There
 5           was a huge non-linearity. A lot of stuff was shipped undetermined. There
 6           was also this direct to distribution conversion. So there were a lot of
             these programs interlayered. And I’m not accusing anything but I’m just
 7           saying that the timing, roughly, it all started about a year or so ago,
             which is more like when the conversations about the acquisition began.
 8
             But I couldn’t prove that. I think it’s very, very rough.
 9
             Christopher Rolland -- Susquehanna International Group -- Analyst
10

11           Yeah. Sounds pretty common in a lot of these deals.

12   (Bolded names and italicized titles in original of transcript. Emphasis added in bold &
13   italics.)
14           120.   Defendant Sanghi noted that Microchip and Microsemi had distributors
15   in common, and that Microsemi’s channel stuffing had worn on its relationship with
16   distributors, stating, in relevant part:
17           So, as we have interfaced with a lot of the distributors -- some of them,
18           by the way, a fair number of them are common with Microchip. The
             largest distributor was Arrow Electronics and our largest distributor is
19           Arrow Electronics. And similarly there are some other common
20
             distributors in Asia and Japan and Europe and others. A large amount of
             interaction with the distributors was how much inventory they would
21           take. Basically, beginning around the middle of the quarter -- and large
             amount of, I would say, tension with the distributor was largely how
22           much inventory would you take.
23
             And so, as we have spoken with the distributors, distributors feel
24           refreshed and seeing that you’re not going to force me to take inventory
             that I never wanted. You will, in fact, let me drain down my inventory.
25
             And so we can have a conversation about demand creation, reference
26           design, how can we together build the business, let’s go call on common
             customers, let’s highlight and beef up the website and put reference
27           designs and solutions on it. How do we take advantage of Total Systems
28           Solution, Microchip and Microsemi common products going into the

                                                35
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 36 of 53



           same platform? On and on and on. So conversations with distributors
 1
           have turned into positive interactions regarding growing the business.
 2         And before that -- and this is distributors telling us. The ex-management
           of Microsemi is gone. Distributors are telling us that this tension about
 3         such a large amount of inventory jamming took all the oxygen out of the
 4         room. It just consumed the entire energy and interaction with the
           distributors.
 5

 6         121.   As a result of these shared distributors, the Individual Defendants should
 7   have been able to discover the Microsemi’s aggressive sales practices leading up to
 8   Microchip’s acquisition of Microsemi. Indeed, Christopher Rolland of Susquehanna
 9   International Group characterized such behavior as “pretty common” in similar
10   business combinations during the August 9, 2018 conference call.
11         122.   During the August 9, 2018 conference call, Defendant Sanghi stated that
12   “we expect total non-GAAP net revenue in the September quarter to be between
13   $1.474 billion to $1.55 billion.” This was below the revenue for the quarter ended
14   September 30, 2018 of $1.59 billion projected by analysts based on the Company’s
15   prior public statements prior to August 9, 2018.
16         123.   Analysts pointed to Microsemi’s channel stuffing as the source of the
17   revenue shortfall. As an analyst from JP Morgan asserted:
18
           We believe that 70% of the miss was from [Microsemi] and attributed to
19         [Microsemi] distribution channel stuffing which implies that true end
           demand revenue was well below what [Microsemi] had been reporting
20         over the last few quarters. As a result, [Microsemi] had inflated revenues
21         leading up to the acquisition (sell-in revenue recognition).

22         124.   On this news, the price per share of Microchip’s public stock fell $10.67,
23   or nearly 11%, from their closing price on August 9, 2018 to close at $97.41 on August
24   10, 2018.
25         125.   On November 7, 2018, the Company issued a press release announcing
26   its financial results for the quarter ended September 30, 2018. The press release
27   reported net sales of $1.513 billion, just above the $1.512 billion midpoint of guidance
28   provided on August 9, 2018.
                                               36
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 37 of 53




 1                               DAMAGES TO MICROCHIP
 2          126.   As a direct and proximate result of the Individual Defendants’ conduct,
 3   Microchip has lost and will continue to lose and expend many millions of dollars.
 4          127.   Such expenditures include, but are not limited to, legal fees associated
 5   with the Securities Class Action filed against the Company, its Chairman and CEO,
 6   and its President and COO, and any internal investigations, and amounts paid to
 7   outside lawyers, accountants, and investigators in connection thereto.
 8          128.   Such expenditures include, but are not limited to, legal fees associated
 9   with the Slander Action filed against the Company, its Chairman and CEO, its
10   President and COO, its CFO and Vice President, and its Vice President, Worldwide
11   Sales & Applications, any internal investigations, and amounts paid to outside lawyers,
12   accountants, and investigators in connection thereto.
13          129.   Additionally, these expenditures include, but are not limited to,
14   handsome compensation and benefits paid to the Individual Defendants who breached
15   their fiduciary duties to the Company.
16          130.   As a direct and proximate result of the Individual Defendants’ conduct,
17   Microchip has also suffered and will continue to suffer a loss of reputation and
18   goodwill, and a “liar’s discount” that will plague the Company’s stock in the future
19   due to the Company’s and their misrepresentations and the Individual Defendants’
20   breaches of fiduciary duties and unjust enrichment.
21                              DERIVATIVE ALLEGATIONS
22          131.   Plaintiff brings this action derivatively and for the benefit of Microchip
23   to redress injuries suffered, and to be suffered, as a result of the Individual Defendants’
24   breaches of their fiduciary duties as directors and/or officers of Microchip, unjust
25   enrichment, violations of Section 14(a) of the Exchange Act, as well as the aiding and
26   abetting thereof.
27          132.   Microchip is named solely as a nominal party in this action. This is not a
28   collusive action to confer jurisdiction on this Court that it would not otherwise have.
                                                 37
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 38 of 53




 1          133.   Plaintiff is, and has been at all relevant times, a shareholder of
 2   Microchip. Plaintiff will adequately and fairly represent the interests of Microchip in
 3   enforcing and prosecuting its rights, and, to that end, has retained competent counsel,
 4   experienced in derivative litigation, to enforce and prosecute this action.
 5                          DEMAND FUTILITY ALLEGATIONS
 6          134.   Plaintiff incorporates by reference and re-alleges each and every
 7   allegation stated above as if fully set forth herein.
 8          135.   A pre-suit demand on the Board of Microchip is futile and, therefore,
 9   excused. At the time of filing of this action, the Board consists of the following five
10   Individual Defendants: Defendants Sanghi, Chapman, Day, Johnson, and Meyercord
11   (collectively, the “Directors”). Plaintiff needs only to allege demand futility as to three
12   of the five Directors who are on the Board at the time this action is commenced.
13          136.   Demand is excused as to all of the Directors because each one of them
14   faces, individually and collectively, a substantial likelihood of liability as a result of
15   the scheme they engaged in knowingly or recklessly to make and/or cause the
16   Company to make false and misleading statements and omissions of material facts,
17   while all five of them engaged in insider sales based on material non-public
18   information, all of which occurred shortly after the announcement of the Microsemi
19   acquisition, netting proceeds of over $3.7 million, which renders them unable to
20   impartially investigate the charges and decide whether to pursue action against
21   themselves and the other perpetrators of the scheme.
22          137.   In complete abdication of their fiduciary duties, the Directors either
23   knowingly or recklessly participated in making and/or causing the Company to make
24   the materially false and misleading statements alleged herein. The fraudulent scheme
25   was intended to make the Company appear more profitable and attractive to investors.
26   As a result of the foregoing, the Directors breached their fiduciary duties, face a
27   substantial likelihood of liability, are not disinterested, and demand upon them is
28   futile, and thus excused.
                                                  38
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 39 of 53




 1           138.   The Directors knew of the falsity of the misleading statements at the time
 2   they were made, or acted with reckless indifference in failing to be aware of their
 3   falsity. The acquisition of Microsemi was highly material to core operations of
 4   Microchip. The Microsemi acquisition was, at the time of the acquisition, projected to
 5   increase the Company’s annual revenues by 50%--from $4 billion to $6 billion per
 6   year.
 7           139.   As Board members of Microchip, charged with overseeing the
 8   Company’s affairs, Directors Sanghi, Chapman, Day, Johnson, and Meyercord all
 9   must have had knowledge of information pertaining to the Company’s core operations
10   and the material events giving rise to these claims. Specifically, as Board members of
11   Microchip, Defendants Sanghi, Chapman, Day, Johnson, and Meyercord must have
12   been aware of, or recklessly disregarded, the material facts surrounding the acquisition
13   of Microsemi, including the results of due diligence, and any deficiencies in the due
14   diligence process.
15           140.   As alleged the Slander Action, Microsemi provided the Company with
16   unfettered access to a “Data Room” containing 15.3 gigabytes of information including
17   confidential financial and operational information. That suit alleges that “[u]pon
18   information and belief, Microchip and its attorneys wholly neglected to access a large
19   portion of the information and documents in the Data Room prior to the [c]losing” of
20   the Microsemi acquisition.
21           141.   Indeed, Defendants Sanghi, Chapman, Day, Johnson, and Meyercord
22   were motivated by hubris and greed to sign the Microsemi acquisition agreement in
23   time to announce the deal at the Company’s March 1, 2018 Investor Day. By getting
24   the deal signed by that deadline, the Directors increased exposure for the acquisition,
25   enhancing any increase to the Company’s stock price in reaction to the announcement.
26   This allowed each of the Directors to make lucrative insider sales of Company stock at
27   artificially inflated prices over the following two weeks. As Defendant Sanghi himself
28
                                                39
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 40 of 53




 1   admitted at the Investor Day conference, he “signed [the Microsemi acquisition] deal
 2   one minute before market closed today 3:59 New York time. This was herculean task.”
 3          142.   Therefore, Defendants Sanghi, Chapman, Day, Johnson, and Meyercord
 4   each knew of the falsity of the statements and misleading omissions detailed herein at
 5   the time such statements and omissions were made, and further failed to exercise or
 6   recklessly disregarded their duty of oversight to stop or correct such misleading
 7   statements and omissions.
 8          143.   Further, the Directors breached their fiduciary duties by failing to ensure
 9   that adequate due diligence was conducted with respect to the Microsemi acquisition,
10   instead rushing the signing of the deal to enable them to announce it at the March 1,
11   2018 Investor Day conference and subsequently obtain personal benefits by trading
12   Company shares on material inside information.
13          144.   Additional reasons that demand on Defendant Sanghi is futile follow.
14   Defendant Sanghi has served as a Company director since 1990, as the Company’s
15   CEO since 1991, and as the Company’s Chairman since 1993. Thus, as the Company
16   admits, Defendant Sanghi is a non-independent director. He receives handsome
17   compensation, including nearly $7.9 million in the fiscal year ended March 31, 2018.
18   His insider transaction before the fraud was exposed, made within days of the
19   announcement of the Microsemi acquisition, and which yielded approximately $1.9
20   million in proceeds, demonstrates his motive in facilitating and participating in the
21   scheme. As the Company’s CEO and Chairman, Defendant Sanghi had a duty to
22   ensure that adequate due diligence was conducted with respect to the Microsemi
23   acquisition. As a long-time Company Chairman and CEO, he conducted little, if any,
24   oversight of the Company’s engagement in the scheme to make false and misleading
25   statements, and consciously disregarded his duties to monitor such controls over
26   reporting and engagement in the scheme. Defendant Sanghi personally made many of
27   the false statements and omissions of material fact that are alleged herein, including in
28   press releases and conference calls. He also solicited the 2018 Proxy Statement, which
                                                40
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 41 of 53




 1   contained material misrepresentations and omissions, as alleged above. For these
 2   reasons, too, Defendant Sanghi breached his fiduciary duties, faces a substantial
 3   likelihood of liability, is not independent or disinterested, and thus demand upon him
 4   is futile and, therefore, excused.
 5          145.   Additional reasons that demand on Defendant Chapman is futile follow.
 6   Defendant Chapman has served as a Company director since 1997, and is the Chair of
 7   the Audit Committee. He receives handsome compensation, including $164,568 in
 8   fiscal year ended March 31, 2018. His insider transaction before the fraud was
 9   exposed, made within days of the announcement of the Microsemi acquisition, and
10   which yielded approximately $564,492 in proceeds, demonstrates his motive in
11   facilitating and participating in the scheme. As a long-time Company director and
12   Chair of the Audit Committee, he conducted little, if any, oversight of the Company’s
13   engagement in the scheme to make false and misleading statements, and consciously
14   disregarded his duties to monitor such controls over reporting and engagement in the
15   scheme. Defendant Chapman solicited the 2018 Proxy Statement, which contained
16   material misrepresentations and omissions, as alleged above. Thus, for these reasons,
17   Defendant Chapman breached his fiduciary duties, faces a substantial likelihood of
18   liability, is not independent or disinterested, and thus demand upon him is futile and,
19   therefore, excused.
20          146.   Additional reasons that demand on Defendant Day is futile follow.
21   Defendant Day has served as a Company director since 1994. He receives handsome
22   compensation, including $164,568 in fiscal year ended March 31, 2018. His insider
23   transactions before the fraud was exposed, made less than a week after the
24   announcement of the Microsemi acquisition, and which yielded approximately
25   $570,720 in proceeds, demonstrate his motive in facilitating and participating in the
26   scheme. As a long-time Company director, he conducted little, if any, oversight of the
27   Company’s engagement in the scheme to make false and misleading statements, and
28   consciously disregarded his duties to monitor such controls over reporting and
                                               41
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 42 of 53




 1   engagement in the scheme. Defendant Day solicited the 2018 Proxy Statement, which
 2   contained material misrepresentations and omissions, as alleged above. Thus, for these
 3   reasons, Defendant Day breached his fiduciary duties, faces a substantial likelihood of
 4   liability, is not independent or disinterested, and thus demand upon him is futile and,
 5   therefore, excused.
 6         147.   Additional reasons that demand on Defendant Meyercord is futile follow.
 7   Defendant Meyercord has been a Company director since 1999, and is a member of the
 8   Audit Committee. He receives handsome compensation, including $164,568 in fiscal
 9   year ended March 31, 2018. His insider transaction before the fraud was exposed,
10   made within days of the announcement of the Microsemi acquisition, and which
11   yielded approximately $474,590 in proceeds, demonstrates his motive in facilitating
12   and participating in the scheme. As a long-time Company director, and member of the
13   Audit Committee, he conducted little, if any, oversight of the Company’s engagement
14   in the scheme to make false and misleading statements, and consciously disregarded
15   his duties to monitor such controls over reporting and engagement in the scheme.
16   Defendant Meyercord solicited the 2018 Proxy Statement, which contained material
17   misrepresentations and omissions, as alleged above. Thus, for these reasons, Defendant
18   Meyercord breached his fiduciary duties, faces a substantial likelihood of liability, is
19   not independent or disinterested, and thus demand upon him is futile and, therefore,
20   excused.
21         148.   Additional reasons that demand on Defendant Johnson is futile follow.
22   Defendant Johnson has been a Company director since 2013, and is a member of the
23   Audit Committee. She receives handsome compensation, including $164,568 in fiscal
24   year ended March 31, 2018. Her insider transaction before the fraud was exposed,
25   made within two weeks of the announcement of the Microsemi acquisition, and which
26   yielded approximately $222,732 in proceeds, demonstrates her motive in facilitating
27   and participating in the scheme. As a trusted Company director and member of the
28   Audit Committee, she conducted little, if any, oversight of the Company’s engagement
                                               42
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 43 of 53




 1   in the scheme to make false and misleading statements, and consciously disregarded
 2   her duties to monitor such controls over reporting and engagement in the scheme.
 3   Defendant Johnson solicited the 2018 Proxy Statement, which contained material
 4   misrepresentations and omissions, as alleged above. For these reasons, too, Defendant
 5   Johnson breached her fiduciary duties, faces a substantial likelihood of liability, is not
 6   independent or disinterested, and thus demand upon her is futile and, therefore,
 7   excused.
 8           149.   In violation of the Code of Conduct, the Directors conducted little, if
 9   any, oversight of the Company’s engagement in the Individual Defendants’ scheme to
10   issue materially false and misleading statements to the public and to facilitate and
11   disguise the Individual Defendants’ violations of law, including breaches of fiduciary
12   duty, unjust enrichment, and violations of Section 14(a) of the Exchange Act. In
13   further violation of the Code of Conduct, the Directors engaged in insider sales of
14   Microchip stock during the Relevant Period, failed to maintain the accuracy of
15   Company records and reports, comply with laws and regulations, conduct business in
16   an honest and ethical manner, and properly report violations of the Code of Conduct.
17   Thus, the Directors face a substantial likelihood of liability and demand is futile as to
18   them.
19           150.   Microchip has been and will continue to be exposed to significant losses
20   due to the wrongdoing complained of herein, yet the Directors have not filed any
21   lawsuits against themselves or others who were responsible for that wrongful conduct
22   to attempt to recover for Microchip any part of the damages Microchip suffered and
23   will continue to suffer thereby. Thus, any demand upon the Directors would be futile.
24           151.   The Individual Defendants’ conduct described herein and summarized
25   above could not have been the product of legitimate business judgment as it was based
26   on bad faith and intentional, reckless, or disloyal misconduct. Thus, none of the
27   Directors can claim exculpation from their violations of duty pursuant to the
28   Company’s charter (to the extent such a provision exists). As a majority of the
                                                43
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 44 of 53




 1   Directors face a substantial likelihood of liability, they are self-interested in the
 2   transactions challenged herein and cannot be presumed to be capable of exercising
 3   independent and disinterested judgment about whether to pursue this action on behalf
 4   of the shareholders of the Company. Accordingly, demand is excused as being futile.
 5          152.   The acts complained of herein constitute violations of fiduciary duties
 6   owed by Microchip’s officers and directors, and these acts are incapable of ratification.
 7          153.   The Directors may also be protected against personal liability for their
 8   acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and
 9   officers’ liability insurance if they caused the Company to purchase it for their
10   protection with corporate funds, i.e., monies belonging to the stockholders of
11   Microchip. If there is a directors’ and officers’ liability insurance policy covering the
12   Directors, it may contain provisions that eliminate coverage for any action brought
13   directly by the Company against the Directors, known as, inter alia, the “insured-
14   versus-insured exclusion.” As a result, if the Directors were to sue themselves or
15   certain of the officers of Microchip, there would be no directors’ and officers’
16   insurance protection. Accordingly, the Directors cannot be expected to bring such a
17   suit. On the other hand, if the suit is brought derivatively, as this action is brought,
18   such insurance coverage, if such an insurance policy exists, will provide a basis for the
19   Company to effectuate a recovery. Thus, demand on the Directors is futile and,
20   therefore, excused.
21          154.   If there is no directors’ and officers’ liability insurance, then the
22   Directors will not cause Microchip to sue the Individual Defendants named herein,
23   since, if they did, they would face a large uninsured individual liability. Accordingly,
24   demand is futile in that event, as well.
25          155.   Thus, for all of the reasons set forth above, all of the Directors, and, if
26   not all of them, at least three of the Directors, cannot consider a demand with
27   disinterestedness and independence. Consequently, a demand upon the Board is
28   excused as futile.
                                                44
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 45 of 53



                                          FIRST CLAIM
 1

 2                      Against Individual Defendants for Violations of
                              Section 14(a) of the Exchange Act
 3

 4          156.   Plaintiff incorporates by reference and re-alleges each and every
 5   allegation set forth above, as though fully set forth herein.
 6          157.   The Section 14(a) Exchange Act claims alleged herein are based solely
 7   on negligence. They are not based on any allegation of reckless or knowing conduct by
 8   or on behalf of the Individual Defendants. The Section 14(a) claims alleged herein do
 9   not allege and do not sound in fraud. Plaintiff specifically disclaims any allegations of,
10   reliance upon any allegation of, or reference to any allegation of fraud, scienter, or
11   recklessness with regard to these nonfraud claims.
12          158.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that
13   “[i]t shall be unlawful for any person, by use of the mails or by any means or
14   instrumentality of interstate commerce or of any facility of a national securities
15   exchange or otherwise, in contravention of such rules and regulations as the [SEC]
16   may prescribe as necessary or appropriate in the public interest or for the protection of
17   investors, to solicit or to permit the use of his name to solicit any proxy or consent or
18   authorization in respect of any security (other than an exempted security) registered
19   pursuant to section 12 of this title [15 U.S.C. § 78l].”
20          159.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act,
21   provides that no proxy statement shall contain “any statement which, at the time and in
22   the light of the circumstances under which it is made, is false or misleading with
23   respect to any material fact, or which omits to state any material fact necessary in order
24   to make the statements therein not false or misleading.” 17 C.F.R. §240.14a-9.
25          160.   Under the direction and watch of the Directors, the 2018 Proxy
26   Statement failed to disclose that: (1) Microchip had not conducted adequate due
27   diligence in connection with the Microsemi acquisition, or recklessly disregarded
28   information obtained from Microsemi, and thus lacked a reasonable basis to assert that
                                                 45
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 46 of 53




 1   such acquisition would be “immediately accretive”; (2) the Company lacked
 2   fundamental knowledge of Microsemi’s business operations and prospects at the time
 3   of the acquisition, including the amount of inventory in the channel, or its spending on
 4   promotions and executive perks; (3) the Company failed to maintain internal controls;
 5   and (4) due to the foregoing, Defendants’ statements regarding the Company’s
 6   business, operations, and prospects were materially false, misleading, and lacked a
 7   reasonable basis in fact at all relevant times.
 8          161.   The Individual Defendants also caused the 2018 Proxy Statement to be
 9   false and misleading with regard to executive compensation in that they purported to
10   employ “pay-for-performance” elements while failing to disclose that the Company’s
11   share price was being artificially inflated by the false and misleading statements made
12   by the Individual Defendants as alleged herein, and therefore any compensation based
13   on the Company’s financial performance was artificially inflated.
14          162.   The 2018 Proxy Statement also made reference to the Company’s Code
15   of Conduct. The Code of Conduct required the Company and Individual Defendants to
16   abide by relevant laws and statutes, make accurate and non-misleading public
17   disclosures, deal fairly with the public, and not engage in insider trading. By issuing
18   false and misleading statements to the investing public and insider trading, the
19   Individual Defendants violated the Code of Conduct. The 2018 Proxy Statement failed
20   to disclose these violations and also failed to disclose that the terms of the Code of
21   Conduct were being violated.
22          163.   In the exercise of reasonable care, the Individual Defendants should have
23   known that by misrepresenting or failing to disclose the foregoing material facts, the
24   statements contained in the 2018 Proxy Statement were materially false and
25   misleading. The misrepresentations and omissions were material to Plaintiff in voting
26   on the matters set forth for shareholder determination in the 2018 Proxy Statement,
27   including but not limited to, election of directors, ratification of an independent
28   auditor, and the approval of officer compensation.
                                                  46
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 47 of 53




 1          164.    The false and misleading elements of the 2018 Proxy Statement led to
 2   the re-election of Defendants Sanghi, Chapman, Day, Johnson, and Meyercord, which
 3   allowed them to continue breaching their fiduciary duties to Microchip.
 4          165.    The Company was damaged as a result of the Individual Defendants’
 5   material misrepresentations and omissions in the 2018 Proxy Statement.
 6                                      SECOND CLAIM
 7            Against the Individual Defendants for Breach of Fiduciary Duties
 8          166.    Plaintiff incorporates by reference and re-alleges each and every
 9   allegation set forth above, as though fully set forth herein.
10          167.    Each Individual Defendant owed to the Company the duty to exercise
11   candor, good faith, and loyalty in the management and administration of Microchip’s
12   business and affairs.
13          168.    Each of the Individual Defendants violated and breached his or her
14   fiduciary duties of candor, good faith, loyalty, reasonable inquiry, oversight, and
15   supervision.
16          169.    The Individual Defendants’ conduct set forth herein was due to their
17   intentional or reckless breach of the fiduciary duties they owed to the Company, as
18   alleged herein. The Individual Defendants intentionally or recklessly breached or
19   disregarded their fiduciary duties to protect the rights and interests of Microchip.
20          170.    In breach of their fiduciary duties owed to Microchip, the Individual
21   Defendants willfully or recklessly made and/or caused the Company to make false
22   and/or misleading statements and/or omissions of material fact that failed to disclose
23   that: (1) Microchip had not conducted adequate due diligence in connection with the
24   Microsemi acquisition, or recklessly disregarded information obtained from
25   Microsemi, and thus lacked a reasonable basis to assert that such acquisition would be
26   “immediately accretive”; (2) the Company lacked fundamental knowledge of
27   Microsemi’s business operations and prospects at the time of the acquisition, including
28   the amount of inventory in the channel, or its spending on promotions and executive
                                                 47
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 48 of 53




 1   perks; (3) the Company failed to maintain internal controls; and (4) due to the
 2   foregoing, Defendants’ statements regarding the Company’s business, operations, and
 3   prospects were materially false, misleading, and lacked a reasonable basis in fact at all
 4   relevant times.
 5          171.   The Individual Defendants also failed to correct and/or caused the
 6   Company to fail to correct the false and/or misleading statements and/or omissions of
 7   material fact, rendering them personally liable to the Company for breaching their
 8   fiduciary duties.
 9          172.   Additionally, while the Individual Defendants caused the Company’s
10   stock to be artificially inflated, six of the Individual Defendants benefitted themselves
11   by engaging in lucrative insider sales on material inside information.
12          173.   Also in breach of their fiduciary duties, the Individual Defendants failed
13   to maintain internal controls.
14          174.   The Individual Defendants had actual or constructive knowledge that the
15   Company issued materially false and misleading statements, and they failed to correct
16   the Company’s public statements and representations. The Individual Defendants had
17   actual knowledge of the misrepresentations and omissions of material facts set forth
18   herein, or acted with reckless disregard for the truth, in that they failed to ascertain and
19   to disclose such facts, even though such facts were available to them. Such material
20   misrepresentations and omissions were committed knowingly or recklessly and for the
21   purpose and effect of artificially inflating the price of Microchip’s securities, and
22   disguising insider transactions.
23          175.   The Individual Defendants had actual or constructive knowledge that
24   they had caused the Company to improperly engage in the fraudulent schemes set forth
25   herein and to fail to maintain internal controls. The Individual Defendants had actual
26   knowledge that the Company was engaging in the fraudulent schemes set forth herein,
27   and that internal controls were not adequately maintained, or acted with reckless
28   disregard for the truth, in that they caused the Company to improperly engage in the
                                                 48
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 49 of 53




 1   fraudulent schemes and to fail to maintain adequate internal controls, even though such
 2   facts were available to them. Such improper conduct was committed knowingly or
 3   recklessly and for the purpose and effect of artificially inflating the price of
 4   Microchip’s securities, and engaging in insider transactions. The Individual
 5   Defendants, in good faith, should have taken appropriate action to correct the schemes
 6   alleged herein and to prevent them from continuing to occur.
 7          176.   These actions were not a good-faith exercise of prudent business
 8   judgment to protect and promote the Company’s corporate interests.
 9          177.   As a direct and proximate result of the Individual Defendants’ breaches
10   of their fiduciary obligations, Microchip has sustained and continues to sustain
11   significant damages. As a result of the misconduct alleged herein, the Individual
12   Defendants are liable to the Company.
13          178.   Plaintiff on behalf of Microchip has no adequate remedy at law.
14                                       THIRD CLAIM
15                    Against Individual Defendants for Unjust Enrichment
16          179.   Plaintiff incorporates by reference and re-alleges each and every
17   allegation set forth above, as though fully set forth herein.
18          180.   By their wrongful acts, violations of law, and false and misleading
19   statements and omissions of material fact that they made and/or caused to be made, the
20   Individual Defendants were unjustly enriched at the expense of, and to the detriment
21   of, Microchip.
22          181.   The Individual Defendants, based on improper conduct, received
23   bonuses, stock options, or similar compensation from Microchip that was tied to the
24   performance or artificially inflated valuation of Microchip, or received compensation
25   that was unjust in light of the Individual Defendants’ bad faith conduct.
26          182.   Plaintiff, as a shareholder and a representative of Microchip, seeks
27   restitution from the Individual Defendants and seeks an order from this Court
28   disgorging all profits, including from insider transactions, benefits, and other
                                                 49
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 50 of 53




 1   compensation, including any performance-based or valuation-based compensation,
 2   obtained by the Individual Defendants due to their wrongful conduct and breach of
 3   their fiduciary and contractual duties.
 4          183.     Plaintiff on behalf of Microchip has no adequate remedy at law.
 5                                     PRAYER FOR RELIEF
 6          FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor
 7   against all Individual Defendants as follows:
 8                   (a)     Declaring that Plaintiff may maintain this action on behalf of
 9   Microchip, and that Plaintiff is an adequate representative of the Company;
10                   (b)     Declaring that the Individual Defendants have breached and/or
11   aided and abetted the breach of their fiduciary duties to Microchip;
12                   (c)     Determining and awarding to Microchip the damages sustained by
13   it as a result of the violations set forth above from each of the Individual Defendants,
14   jointly and severally, together with pre-judgment and post-judgment interest thereon;
15                   (d)     Directing Microchip and the Individual Defendants to take all
16   necessary actions to reform and improve its corporate governance and internal
17   procedures to comply with applicable laws and to protect Microchip and its
18   shareholders from a repeat of the damaging events described herein, including, but not
19   limited to, putting forward for shareholder vote the following resolutions for
20   amendments to the Company’s Bylaws or Certificate of Incorporation and the
21   following actions as may be necessary to ensure proper corporate governance policies:
22                         1. a proposal to strengthen the Board’s supervision of operations and
23                 develop and implement procedures for greater shareholder input into the
24                 policies and guidelines of the board;
25                         2. a provision to permit the shareholders of Microchip to nominate at
26                 least three candidates for election to the Board; and
27                         3. a proposal to ensure the establishment of effective oversight of
28                 compliance with applicable laws, rules, and regulations.
                                                   50
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 51 of 53




 1                   (e)   Awarding Microchip restitution from Individual Defendants, and
 2   each of them;
 3                   (f)   Awarding Plaintiff the costs and disbursements of this action,
 4   including reasonable attorneys’ and experts’ fees, costs, and expenses; and
 5                   (g)   Granting such other and further relief as the Court may deem just
 6   and proper.
 7                                JURY TRIAL DEMANDED
 8      Plaintiff hereby demands a trial by jury.
 9

10         Dated: December 17, 2018.
11
                                        TIFFANY & BOSCO, P.A.
12

13
                                        By:    /s/ Richard G. Himelrick
14                                             Richard G. Himelrick
15                                             Seventh Floor Camelback Esplanade II
                                               2525 East Camelback Road
16                                             Phoenix, AZ 85016
                                               Liaison Counsel for Plaintiff
17

18                                      THE ROSEN LAW FIRM, P.A.
                                        Phillip Kim
19                                      275 Madison Avenue, 34th Floor
20                                      New York, NY 10016

21                                      THE BROWN LAW FIRM, P.C.
                                        Timothy W. Brown
22                                      240 Townsend Square
23                                      Oyster Bay, NY 11771
                                        Counsel for Plaintiff
24

25

26

27

28
                                                51
      Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 52 of 53




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on December 17, 2018, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the e-mail addresses denoted on the Electronic Mail notice list, and I
 5   hereby certify that I have mailed the foregoing document or paper via the United States
 6   Postal Service to the non-CM/ECF participants indicated on the Manual Notice list.
 7          I certify under penalty of perjury under the laws of the United States of America
 8   that the foregoing is true and correct.
 9
                                                s/ Shelley Boettge
10                                             Shelley Boettge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                52
Case 2:18-cv-04720-JJT Document 1 Filed 12/17/18 Page 53 of 53
